 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JERRY DANIEL PROFFITT,                              No. 2:19-cv-1510 WBS CKD P
12                        Petitioner,
13             v.                                        ORDER
14   JOE LIZARRAGA,
15                        Respondent.
16

17             Petitioner has filed requests for the issuance of subpoenas and for the court to stay the

18   case while he seeks leave from the Ninth Circuit to file a second or successive petition. (ECF

19   Nos. 13, 14.) This action was dismissed on September 3, 2019.1 (ECF Nos. 11, 12.)

20             Accordingly, IT IS HEREBY ORDERED that petitioner’s requests for subpoenas (ECF

21   No. 13) and to stay the case (ECF No. 14) are denied as moot.

22   Dated: September 12, 2019
                                                         _____________________________________
23
                                                         CAROLYN K. DELANEY
24                                                       UNITED STATES MAGISTRATE JUDGE

25
     13:prof1510.misc
26
     1
27     In adopting the findings and recommendations to dismiss the case, the District Judge
     considered petitioner’s objections (ECF No. 11), which also asked that the case be stayed while
28   he sought leave to proceed from the Ninth Circuit (ECF No. 14).
                                                     1
